EXAMINER'S AMENDMENT
	This action is a response to the communication received on 4/12/2022. Examiner acknowledges the amendments made to claims 1-3, 7, 10, 11, 15, and 19 and the cancellation of claims 24 and 25. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Puja Detjen on 7/11/2022.

The application has been amended as follows: 

10. (Currently Amended) A relaxation mask comprising:
	a mask having a pair of eye cavities comprising a first eye cavity and a second eye cavity,
each of the first eye cavity and the second eye cavity of the pair of eye cavities configured to
cover a closed eyelid of a subject wearing the relaxation mask;
	a first strap, extending from the first eye cavity, configured to have a low profile around a
first temple of the subject;
	a second strap, extending from the second eye cavity, configured to have a low profile
around a second temple of the subject, wherein the first strap and the second strap are configured
to adjustably fit around, at least, a portion of a head of the subject;
	a first conductive in-ear earpiece extending from the first strap and configured to obtain a
first set of biometric information and output a first set of audio signals;
a second conductive in-ear earpiece extending from the second strap and configured to
obtain a second set of biometric information and output a second set of audio signals;
at least one biometric sensor providing output data, wherein the least one biometric sensor comprises a first electrode configured to contact Fp1 on a prefrontal cortex of the subject
wearing the mask and a second electrode configured to contact Fp2 on the prefrontal cortex,
wherein the first electrode and the second electrode are disposed above the pair of eye cavities;
a light pipe disposed around the pair of eye cavities;
a removable liner covering the pair of eye cavities and the light pipe:
a memory coupled to a processor; and
instructions stored in the memory that, when executed, cause the processor to:
output, at least one sensory stimulus;
receive the output data from the at least one biometric sensor;
correlate the output data and the at least one sensory stimulus to identify a racing mind state;
execute an artificial intelligence (AT) program that adjusts the at least one sensory stimulus of the relaxation mask in response to the identified racing mind state; and
output the at least one sensory stimulus 

13. (Currently Amended) The relaxation mask of claim 10, wherein the AI program is configured to adjust one or more of an auditory, haptic, or visual output to guide the subject to focus on the at least one sensory stimulus.

14. (Currently Amended) The relaxation mask of claim 10, wherein the instructions are configured to cause the processor to:
continuously correlate the received output data and an adjusted output signal to determine the subject remains in the racing mind state;
further adjust the at least one sensory stimulus 
output the further adjusted at least one sensory stimulus 

15. (Currently Amended) The relaxation mask of claim 14, wherein:
the adjusted output signal comprises spoken words and the further adjusted at least one sensory stimulus comprises lights output via the light pipe, wherein the lights are modulated to correlate to the spoken words.

16. (Currently Amended) The relaxation mask of claim 14, further comprising:
a tactile motor, wherein
the at least one further adjusted at least one sensory stimulus 
19. (Currently Amended) A relaxation mask comprising:
	a mask having a pair of eye cavities comprising a first eye cavity and a second eye cavity,
each of the first eye cavity and the second eye cavity of the pair of eye cavities configured to
cover a closed eyelid of a subject wearing the relaxation mask;
a first strap, extending from the first eye cavity, configured to have a low profile around a
first temple of the subject;
	a second strap, extending from the second eye cavity, configured to have a low profile
around a second temple of the subject, wherein the first strap and the second strap are configured
to adjustably fit around, at least, a portion of a head of the subject;
	a first conductive in-ear earpiece extending from the first strap and configured to obtain a
first set of biometric information and output a first set of audio signals;
	a second conductive in-ear earpiece extending from the second strap and configured to
obtain a second set of biometric information and output a second set of audio signals;
	at least one biometric sensor, wherein the at least one biometric sensor comprises a first
electrode configured to contact Fp1 on a prefrontal cortex of the subject wearing the mask and a
second electrode configured to contact Fp2 on the prefrontal cortex;
	a light pipe disposed around the pair of eye cavities;
	a removable liner covering the pair of eye cavities and the light pipe:
	a tactile motor configured to be disposed over a temporal lobe of the subject;
	a processor;
	a memory coupled to the processor; and
	instructions stored in the memory that, when executed, cause the processor to:
		outputat least one sensory stimulus;
		receive output data from the at least one biometric sensor;
determine, based on a correlation of the output data and the at least one sensory stimulus, the subject is in a racing mind state;
adjust the at least one sensory stimulus 
 adjusting an auditory sensory stimulus, introducing at least one visual cue via the light pipe, or introducing at least one haptic cue via the tactile motor, and 
output the at least one adjusted sensory stimulus 

21. (Currently Amended) The relaxation mask of claim 19, wherein the processor is
configured to:
continuously monitor the output data;
	correlate both the continuously monitored output data with the at least one adjusted
sensory stimulus to determine the subject remains in the racing mind state; and
	in response to the determining the subject remains in the racing mind state, further adjust
the at least one adjusted sensory stimulus.

23. (Currently Amended) The relaxation mask of claim 22, wherein [an] the ear tip of the first in-
ear earpiece is configured to contact TP9 and [an] the ear tip of the second in-ear earpiece is
configured to contact TP10.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17, 19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1, 10, and 19 the prior art of record does not teach or suggest a device, as claimed by Applicant, with a combination that includes a light pipe disposed around the pair of eye cavities and a removable liner covering the pair of eye cavities and the light pipe. 
Claims 2-9, 11-17, 21, 22, and 23 are dependent on allowed matter from claims 1, 10, or 19 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791     

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791